OPINION
Relator, Sell Jefferson, has filed a complaint for a writ of mandamus that requires the respondent, Judge Timothy E. McMonagle, to "hold a hearing to determine what relator's parole eligibility would be." The respondent has filed a motion to dismiss.
In order for this court to issue a writ of mandamus, the relator must establish that: 1) the relator possesses a clear legal right to the relief requested; 2) the respondent possesses a clear legal duty to perform the requested act; and 3) the relator possesses no plain and adequate remedy at law. State exrel. Carter v. Wilkinson (1994), 70 Ohio St. 3d 65. Herein, the relator has failed to establish that he possesses a clear right to a hearing. In addition, the realtor has failed to established that the respondent possesses a clear duty to conduct a hearing with regard to parole eligibility. State ex rel. WestchesterEstates, Inc. v. Bacon (1980), 37 Ohio St. 2d 42.
Accordingly, we grant the respondent's motion to dismiss. Costs to relator.
Writ dismissed.
ANN DYKE, J. CONCURS.
JAMES M. PORTER, ADMINISTRATIVE JUDGE